
	
		II
		111th CONGRESS
		2d Session
		S. 3380
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2010
			Mr. Rockefeller (for
			 himself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of securities of a controlled corporation exchanged for assets in
		  certain reorganizations.
	
	
		1.Treatment of securities of a controlled
			 corporation exchanged for assets in certain reorganizations
			(a)In generalSection 361 of the Internal Revenue Code of
			 1986 (relating to nonrecognition of gain or loss to corporations; treatment of
			 distributions) is amended by adding at the end the following new
			 subsection:
				
					(d)Special rules for transactions involving
				section 355 distributionsIn
				the case of a reorganization described in section 368(a)(1)(D) with respect to
				which stock or securities of the corporation to which the assets are
				transferred are distributed in a transaction which qualifies under section
				355—
						(1)this section shall be applied by
				substituting stock other than nonqualified preferred stock (as defined in
				section 351(g)(2)) for stock or securities in subsections
				(a) and (b)(1), and
						(2)the first sentence of subsection (b)(3)
				shall apply only to the extent that the sum of the money and the fair market
				value of the other property transferred to such creditors does not exceed the
				adjusted bases of such assets transferred (reduced by the amount of the
				liabilities assumed (within the meaning of section
				357(c))).
						.
			(b)Conforming amendmentParagraph (3) of
			 section
			 361(b) of the Internal Revenue Code of 1986 is amended by
			 striking the last sentence.
			(c)Effective date
				(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to exchanges after the date of the
			 enactment of this Act.
				(2)Transition ruleThe amendments made by this section shall
			 not apply to any exchange pursuant to a transaction which is—
					(A)made pursuant to an agreement which was
			 binding on March 15, 2010, and at all times thereafter;
					(B)described in a ruling request submitted to
			 the Internal Revenue Service on or before such date; or
					(C)described on or before such date in a
			 public announcement or in a filing with the Securities and Exchange
			 Commission.
					
